NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


PATRICK KERR,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-3989
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 31, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

Patrick Kerr, pro se.



PER CURIAM.

              Affirmed.

LaROSE, BLACK, and BADALAMENTI, JJ., Concur.